Felton, J.,
dissenting. I am of the opinion that the court erred in entering judgment denying the second year’s support, under the facts in this case. The only basis of the right of the caveatrix to object to the year’s support was her claim against the estate. When she was tendered the amount of her claim, with costs, before the judgment by the applicant, her caveat became *59moot and she automatically dropped out of court, especially when she refused the tender on the ground that taxes had not been paid. In Woodbridge v. Woodbridge, 70 Ga. 733, it was held that the matter of proving debts against an estate was a duty of one objecting to the second year’s support, and that a widow did not have to affirmatively negative their existence. The fact that evidence of unpaid taxes was admitted without objection, before the tender to the caveatrix of her debt, does not alter the situation, because, even if the evidence of taxes was material at the time, it became functus officio upon the tender. The situation is analogous to one where there had been no caveat before the ordinary. If he knew of debts against the estate, he could not in his discretion deny the support, because the question of debts has to be raised by a party who is entitled to object to the allowance of the support. The' ordinary is not vested with a discretion to disallow a second year’s support on his own motion for a reason satisfactory to him, unless possibly where the widow’s petition affirmatively shows that debts are due. What the ordinary himself could not have done the superior court can not do on appeal. The tender under the circumstances in this case was equivalent to payment, and it removed the caveatrix from the court as a party to the case, which left the judgment of the court of ordinary unobjected to by one who had a right to object, and such judgment should have been allowed to stand. If the county had desired to protect its tax claim, it should have filed its own objections to the setting apart of the second year’s support. Jackson v. Warthen, 110 Ga. 812, 814, 815 (36 S. E. 234); Winn v. Lunsford, 130 Ga. 436 (61 S. E. 9).